DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on October 10, 2019 has been entered in the above-identified application. Claims 3, 4, 11, 12, 23, and 26 are canceled. Claims 1, 2, 5-10, 13-22, 24, and 25 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1, 2, 5-10, 13-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta et al. (US 2009/0116768 A1).  
 	Huerta et al. disclose a heat-shrinkable packaging article comprising a 
heat-shrinkable multilayer film (equivalent to the heat-shrinkable film of the claimed invention) having an inside seal layer heat sealed to itself at a heat seal.  The multilayer film has at least one layer containing at least one incompatible polymer blend selected from the group consisting of: (A) a blend of from 
(equivalent to the ethylene-based polymer of the claimed invention) and/or ethylene/olefin copolymer (equivalent to the plastomer of the claimed invention and meeting the limitations of claim 7) with from 10 to 70 weight percent ethylene/unsaturated ester copolymer (equivalent to the ethylene/unsaturated ester copolymer of the claimed invention) having an unsaturated ester content of at least 10 weight percent; and/or a blend of homogeneous ethylene/alpha-olefin copolymer with recycled polymer blend comprising ethylene homopolymer, propylene homopolymer, ethylene copolymer, propylene copolymer, polyamide, ethylene/vinyl alcohol copolymer, ionomer resin, anhydride-modified ethylene/alpha-olefin copolymer, and antiblocking agent. In one embodiment, the packaging article can be torn in the machine direction after the product is placed into the article and the atmosphere evacuated from the packaging article before the article is sealed closed around the product and the film thereafter shrunk around the product (meeting the limitations of claim 25). Another aspect is directed to a heat-shrinkable packaging article wherein at least one of the film layers comprising an incompatible polymer blend, at least one of one layer of the multilayer film comprises a polymer having a Young's modulus of at least 80,000 psi, the polymer comprising at least one polymer selected from the group consisting of high density polyethylene, ultra high molecular weight polyethylene, polypropylene, styrene copolymer, ethylene/norbornene copolymer, polycarbonate, and polyester. In the heat-shrinkable packaging article, the multilayer film can have been biaxially oriented in the solid state and can have a total free shrink, as measured by ASTM D 2732, of from 20 percent to 105 percent at 185oF. In the heat-shrinkable packaging article, the heat-shrinkable multilayer film can exhibits a Peak Load Impact Strength, determined using ASTM D 3763-95A, of from 50 to 250 Newtons per mil, and the multilayer film can have a total thickness, before shrinking, of from 1.5 mils to 5 mils (meeting the limitations of claim 18).  In the heat-shrinkable packaging article, the multilayer film can comprise an oxygen-barrier layer, and can exhibit an oxygen transmission rate of from 1 to 20 cc/m2 day atm at 23oC. and 100% relative humidity. In the heat-shrinkable packaging article, the multilayer film can comprise: (A) a first layer that is an outer food-contact layer and that also serves as a seal layer, the first layer comprising a blend of homogeneous (meeting the limitations of claims 13-17). Typical tie layer polymers comprise at least one member selected from the group consisting of anhydride modified linear low density polyethylene, anhydride modified low density polyethylene, anhydride modified polypropylene, anhydride modified methyl acrylate copolymer, anhydride modified butyl acrylate copolymer, homogeneous ethylene/alpha-olefin copolymer, and anhydride modified ethylene/vinyl acetate copolymer. In another embodiment the film can comprises an incompatible blend of ethylene/alpha-olefin copolymer and ethylene/vinyl acetate copolymer having a vinyl acetate content of from 10 to 30 weight percent based on copolymer weight, the blend containing the ethylene/-olefin copolymer in an amount of from 75 to 45 weight percent based on blend weight and ethylene/unsaturated ester copolymer in an amount of from 25 to 55 weight percent based on blend weight, with the multilayer film containing the blend in an amount of from 30 to 70 weight percent, based on the weight of the multilayer film, wherein the multilayer film has been biaxially oriented in the solid state and has a total free shrink, as measured by ASTM D 2732, of from 20 percent to 105 percent. When the incompatible blends comprises an ethylene/alpha-olefin 
concentration as low as 5 weight percent filler (i.e., based on total layer weight) in ethylene/alpha-olefin copolymer, polypropylene, propylene/ethylene copolymer, polybutylene, polystyrene/butadiene copolymer, ionomer resin, ethylene/vinyl acetate copolymer, ethylene/butyl acrylate copolymer, ethylene/methyl acrylate copolymer, ethylene/acrylic acid copolymer, polyester, polyamide, etc., may contribute to the linear tear behavior.  More particularly, the presence of filler in an amount of from 5 to 95 weight percent, or in an amount of from 5 to 50 weight percent, or in an amount of 
from 10 to 40 weight percent, or from 20 to 35 weight percent, may be used. Heatsetting reduces the total free shrink exhibited by the heatset portion of the heat-shrinkable film.  In one embodiment, the film comprises a crosslinked polymer 
network (meeting the limitation that the claimed film has a cross-linked polymer network).  (See Abstract and paragraphs 0001, 0005-0007, 0013, 0015, 0029-0032, 0094, 0127, 0128, 0130, 0140, 0145, 0147, 0149, 0164, 0167, 0170, and 0171). 
 	Huerta et al. teach each component of the heat shrinkable film as claimed but do not teach the specific combination of components of the heat shrinkable film as recited in the claimed invention. 
	However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose given that the idea of combining them flows logically from their given having been individually taught in the prior art. Furthermore, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787